JENKINS, Circuit Judge,
after statement of tlie facts, delivered tlie opinion of the court.
The action of the state board of equalization in the assessment of the property of the Kentucky & Indiana Bridge Company is attacked upon tlie ground that it was illegal, unfair, unjust, and inequitable; that ihe amount of property belonging to ihe company in the state of Indiana was unfairly and improperly represented to the hoard, and *458by reason of such unfair, improper, and incorrect representations the Value placed thereon was largely in excess of its fair and just valuation; that the board was led to believe, and did believe, that the property to be assessed, and that was assessed and considered, in the valuation of the property, was to the channel of the Ohio river on the Kentucky side; that the board held that the property of the company, for the purpose of valuation, should be held to extend to Sand Island, in the Ohio river, near the Kentucky shore; whereas, as is asserted by the answer, it only extended, for the purposes of valuation and taxation in the state of Indiana, to low-water mark on the Indiana side; that the niembers of the state board were misled by misrepresentation, and that such valuation was made through mistake and error as to the amount of property belonging to the company in the state of Indiana, and, by reason of such misrepresentation, property of only $45,000 in value was assessed of the value of $200,000.
It is, no doubt, true, as urged by the counsel for the appellants, that a judgment pronounced by a tribunal having no authority to determine a matter in issue is necessarily and incurably void, and that such want of jurisdiction may be shown in any collateral or other proceeding in which it is drawn in question. That principle, however, has no proper relation to the case in hand, because it is undenied and undeniable that the board of equalization had the power to assess, and the state of Indiana and the county of Floyd had lawful right to tax, the property of the bridge company lying within the county of Floyd. The officers of the board of equalization, in estimáting.the value of property for taxation, act judicially. Their judgments in cases within their jurisdiction, in the absence of fraud, are not open to collateral attack. They can only be impeached in a direct proceeding. Stanley v. Supervisors, 121 U. S. 535, 550, 7 Sup. Ct. 1234. This immunity from collateral attack is applied not merely to courts of inferior jurisdiction, but to the numerous special tribunals through which the authority of the state is exercised. City of Ft. Wayne v. Cody, 43 Ind. 197; Ricketts v. Spraker, 77 Ind. 371; O’Boyle v. Shannon, 80 Ind. 159; Garvin v. Daussman, 114 Ind. 436, 16 N. E. 826; Jackson v. Smith, 120 Ind. 520, 22 N. E. 431; Railroad Co. v. Soice, 128 Ind. 105, 27 N. E. 429; Railroad Co. v. Sutton, 130 Ind. 405, 30 N. E. 291; Patoka Tp. v. Hopkins, 131 Ind. 142, 30 N. E. 896; Cole v. State, 131 Ind. 591, 31 N. E. 458. Here there is no suggestion of fraudulent conduct upon the part of the board of equalization. Its officers were charged with the duty of assessing the value of the property of the bridge company lying within the state of Indiana. They did not seek or attempt to make any assessment upon property without the boundaries of the state. It was their duty to ascertain the extent of the property of the bridge company lying within the state, and to declare its fair value. It is, in effect, charged that they committed an error of judgment, being misled to believe that the boundary line of the state was below low-water mark in the Ohio riyer, and so placed upon the property lying within the state a greater valuation than they otherwise would have done; in other words, that, through a mistake of fact and error of judgment, the property *459of the bridge company lying within the state was excessively valued. The board of equalization had, however, jurisdiction of the subject-matter, and, as observed by Chief Justice Ryan, “had jurisdiction to commit the error”; and its determination, however erroneous, cannot he impugned collaterally. Jurisdiction existing, any order or judgment is conclusive in respect of its own validity in a dispute concerning any right or title to be derived through, or anything done by virtue of, its authority. It is true that, with respect to these special tribunals for assessment of property, evidence of excessive valuation is sometimes admitted; but it is so received in connection with other testimony to establish a charge of fraudulent conduct on the part of the board. Railroad Co. v. Backus, 154 U. S. 421-435, 14 Sup. Ct. 1114. Here, however, there is not only no imputation of fraud, but any such suggestion is refuted by the assertion of the answer that the over-valuation was made through mistake or error.
The law of Indiana does not seem to afford a. remedy to the property owner by review of the action of the board of equalization to avoid an assessment unjust because above the real value of the property. The hoard met at stated times, regulated by law, and all parties in interest had the right to appear before the board, and to be heard; and, as matter of fact, the bridge company appeared before the board, and was beard. This is sufficient to meet the constitutional requirement that one shall not be deprived of Ms property without due process of law. Paulsen v. Portland, 149 U. S. 30, 13 Sup. Ct. 750. It is not essential that a right of appeal to the courts should be provided.
We are of opinion that the decree appealed from must he affirmed.